The plaintiff in error is seeking to invoke the ruling of this court on a preliminary ruling during the progress of the trial of the case (he having preserved his right by filing exceptions pendente lite), and on that question only, which was whether the judge erred in sustaining a demurrer to three subparagraphs, f, g, and h, of paragraph 27 of the petition setting forth distinct acts of negligence. The bill of exceptions recites: "Said court passed an order sustaining paragraphs 4, 5, and 6 of defendant's demurrer and striking subparagraphs f, g, and h of paragraph 27 of the plaintiff's petition filed in said case." The exceptions pendente lite recite: "There came on for a hearing a demurrer filed by the defendant to plaintiff's petition filed in the *Page 282 
above-styled case, and after argument the court entered the following order sustaining some of the grounds of demurrer filed by the defendant: `The following demurrers hereby overruled, viz.: 1, 2, 3. The following demurrers hereby sustained, viz.: 4, 5, 6. [These demurrers were to subparagraphs f, g, and h of paragraph 27 of the petition, respectively]. This June 14, 1939. Hugh M. Dorsey, Judge, Fulton S.C.' To said judgment and order of the court, sustaining paragraphs 4, 5, and 6 of defendant's said demurrer, plaintiff then and there excepted and now excepts pendente lite, and says that the court erred in sustaining paragraphs 4, 5, and 6 of defendant's said demurrer, and that his so doing was error, and defendant assigns error thereon pendente lite." The case proceeded to a verdict and judgment in favor of the defendant and a final determination of the case. The bill of exceptions further recites: "The plaintiff in said case, Randolph R. Childs, alleges that the order of the court sustaining said grounds of demurrer, as set out in said exceptions pendente lite, was contrary to law, and he assigns error on said ruling as set out in said exceptions pendente lite as being contrary to law. Said Randolph R. Childs assigns error upon said verdict of the jury and the judgment of the court entered thereon as being contrary to law. He alleges that because of the ruling on said demurrer he was deprived of proving said allegations of negligence stricken from his pleadings, and that the verdict and judgment rendered after said demurrer was erroneously sustained were contrary to law." I think these exceptions were sufficient under the decision in Lyndon v. Ga. Ry.  El. Co., supra, in that it appears from the bill of exceptions that the trial of the case resulted in a verdict for the defendant, and that the preliminary or antecedent ruling on the demurrer striking some of the acts of negligence alleged in the petition, when on demurrer these allegations are presumed to be true (Slade v. Slade,155 Ga. 851, 855, 118 S.E. 645), must necessarily have controlled the verdict even though the words "controlled" or "necessarily controlled" the verdict were not expressly used; for if any one of the stricken allegations of negligence was true the verdict presumptively would be for the plaintiff, and thus would be presumptively controlled against the defendant and for the plaintiff. Federal Land Bank of Columbia v. U.S. Fidelity Guaranty Co., 188 Ga. 138, supra, is distinguishable on its particular facts from the instant case. *Page 283